COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Robert J. Salazar and Elia Salazar v. HP Texas I LLC dba HP
                            Texas LLC, HPA Texas Sub 2016-1 LLC, Ser Texas LLC,
                            and Pathlight Property Management Co.

Appellate case number:      01-19-00926-CV

Trial court case number:    2019-17589

Trial court:                127th District Court of Harris County

        On November 22, 2019, appellants, Robert J. Salazar and Elia Salazar, filed a notice
of appeal of the trial court’s November 4, 2019 order denying their application for a
temporary injunction. Appellants have filed an emergency motion for temporary injunction
in this Court, seeking to enjoin appellees from leasing, selling, or making changes to real
property that appellants had previously rented from appellees, to give appellants possession
of the property pending resolution of this appeal without requiring any rental payment, and
to reduce appellants’ supersedeas bond to $1,500. At the Court’s request, appellees, HPA
Texas Sub 2016-1 LLC, Pathlight Property Management Co., HP Texas I LLC dba HP
Texas LLC, and SER Texas LLC, filed a response in opposition to appellants’ emergency
motion. All parties agree that appellees were awarded possession of the property in a
separate lawsuit in the county civil court at law of Harris County, from which appellants
appealed in a separate appeal currently pending in this Court in Cause No. 01-19-00330-
CV. The county civil court at law set appellants’ supersedeas bond at $28,350. Appellants
have not superseded the judgment.

        On December 20, 2019, appellants filed a motion for leave to file a reply in support
of their emergency motion by December 24, 2019, but have not filed any reply to date.

       We deny appellants’ motions. See TEX. PROP. CODE ANN. § 24.007 (“A
judgment of a county court may not under any circumstances be stayed pending appeal
unless, within 10 days of the signing of the judgment, the appellant files a supersedeas
bond in an amount set by the county court.”); see also Marshall v. Hous. Auth. of the City
of San Antonio, 198 S.W.3d 782, 786 (Tex. 2006) (“[I]f a proper supersedeas bond is not
filed, the judgment may be enforced, including issuance of a writ of possession evicting
the tenant from the premises.”); cf. TEX. R. APP. P. 24 (providing for suspension of
enforcement of judgment and review of trial court order on supersedeas).

      It is so ORDERED.


Judge’s signature:    Evelyn V. Keyes
                      Acting individually       Acting for the Court


Date: January 9, 2020




                                             2